Anne M. Gough, R. N. Program Administrator Colorado Boards of Nursing and Practical Nursing State Services Building 1525 Sherman Street Denver, Colorado 80203
Dear Mrs. Gough:
I am in receipt of your letter of June 5, 1979 in which you state that the State Boards of Nursing and Practical Nursing have determined that graduates of currently accredited practical nursing educational programs do not have sufficient education and training to administer intravenous fluids and medications and in which you make the following inquiry:
QUESTION PRESENTED AND CONCLUSION
May either or both of the Boards establish a certification procedure whereby licensed practical nurses who complete approved post-licensure programs would be given authorization to administer intravenous fluids and medications?
My answer is "no."
ANALYSIS
Pursuant to C.R.S. 1973, 12-38-201 et seq., the State Board of Nursing is established as the regulatory authority for the practice of professional nursing in Colorado. As such, it has certain specified powers that are set forth in C.R.S. 1973, 12-38-209(1), which provides, in pertinent parts, as follows:
(1) The board has the power to:
     (a)  Accredit educational programs for the professional nurse . . . .
     (b)  Examine, license, and renew licenses of qualified applicants, and to grant temporary permits to practice as a professional nurse . . . .
. . . .
     (i)  Adopt rules and regulations that are necessary to carry out the purposes of this part 2, . . . .
As the above statutory provisions indicate, the powers of the State Board of Nursing which relate to licensing, accreditation of educational programs, and promulgation of rules and regulations relating thereto, are limited to the regulation of professional nursing and do not extend to authorize regulation of practical nursing.
Therefore, the State Board of Nursing has no authority to establish a post-licensure certification program for practical nurses and it is necessary to look to the powers of the State Board of Practical Nursing to determine whether it has the regulatory authority for establishing such a program.
The powers of the State Board of Practical Nursing that are pertinent to this issue are set forth in C.R.S. 1973,12-38-107(1), as follows:
(1) The board has the following powers and duties:
. . . .
     (c)  To make, amend, and rescind such rules and regulations consistent with the laws of this state as may be necessary for the administration of this part 1 and the lawful performance of its duties prescribed in this part 1;
     (d)  To renew, grant, suspend, and revoke licenses of practical nurses;
     (e)  To prescribe standards and approve curricula for educational programs preparing persons for licensure under this part 1;
. . . .
     (g)  To accredit such programs as meet the requirements of this part 1 and of the board;
Although the above-cited statutory provisions do authorize the State Board of Practical Nursing to license applicants and to regulate educational programs for such applicants, it is my opinion that these provisions limit the board's regulatory and rule-making powers to: (1) accrediting prelicensure educational programs; and (2) issuing general licenses to individuals who successfully complete such accredited prelicensure programs and are otherwise qualified for licensure.
SUMMARY
Therefore, the State Board of Practical Nursing is without authority to establish, through rules and regulations, any post-licensure program for educating and certifying practical nurses to administer intravenous fluids and medications.
If you need any further assistance in this matter, feel free to contact Susan Foreman or Judith Schulman, assistant attorneys general.
Very truly yours,
                              J.D. MacFARLANE Attorney General
NURSES, PRACTICAL MEDICAL PRACTITIONERS, LIMITED LICENSES, OCCUPATIONAL AND PROFESSIONAL
C.R.S. 1973, 12-38-101 et seq.
REGULATORY AGENCIES, DEPT. Nursing, Bd. of
Under statutes in effect in 1979, neither the State Board of Nursing nor the State Board of Practical Nursing have the authority to establish, through rules and regulations, any post-licensure program for educating and certifying practical nurses to administer intravenous fluids and medications.